DETAILED ACTION
Claim Status 
Claims 1-7, 9-10 and 15 are under current examination. 
Applicants' amendments and arguments filed on 12/14/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statements
Information Disclosure Statement (IDS) filed on 12/14/2021 and 01/13/2022 has been considered by the Examiner. A signed copy of the IDS is included with the present Office Action. 
CLAIM INTERPRETATION
Claim Rejections - 35 USC § 112(f) invoked
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant case, claim 1 recites “configured to provide a synergistic antiviral benefit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The claim uses a term configured to without sufficient structure to provide a function necessary of “providing an antiviral benefit”. There is an absence of the sufficient structure here required to achieve said function. Since the claim meets the three prong test, the claim is treated in accordance with 35 U.S.C. 112(f). 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 112(f) or present a sufficient showing that the claim recites sufficient structure, material or acts 

Claim Rejections - 35 USC § 112(a) Lack of description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-10 and 15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “wherein the antimicrobial composition is configured to provide a synergistic antiviral benefit.” The instant specification at page 4, lines 7-14 notes that the composition provides synergistic antiviral benefit. However, the instant specification does not disclose how the composition is “configured” to provide such benefit. The specification does not teach “configured to” or how the composition is structurally configured to provide a synergistic benefit. In the absence of description how the composition is “configured” to provide such benefit and given “configured” implies a structure not specifically pointed out in the instant specification, the amendment to the claims “configured to” lacks written descriptive support. 


Claim Rejections - 35 USC § 112(b) Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7, 9-10 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation in claim 1 reciting “configured to” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Here, the phrase configured to perform a synergistic antiviral activity implies structure which is not described in the specification, and no association between the structure and function can be found in the specification to ascertain how the composition is “configured to” perform the function of synergistic antiviral benefit. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (United States Patent Publication 2007/0281999) in view of Lai et al. (WO2014/131191 -see IDS filed 07/17/2020) as evidenced by Drugbank (Dimethicone 100). 

Fox et al. teach antimicrobial hand sanitizing compositions for providing antiviral benefit comprising a disinfecting alcohol, ethoxylated alcohol, an organic acid which includes carboxylic acid, and water which is a cosmetically acceptable base, see abstract and claim 1 and paragraphs [0056]-[0060]. Gelling agents can further be included, and the composition can take a gel form, see paragraphs [0099] and [0148]-[0155] and [0293], [0302] and [0312] and claims 36 and 65. The disinfecting alcohol can comprise ethanol (also known as ethyl alcohol) which is a non-phenolic alcohol, see claim 17.  The composition acts synergistically against viruses, see paragraph [0083] and [0094]. Antibacterial agents which are taught to include biphenols can be added from 0.001-5% by weight, see paragraphs [0156]- [0157]. The alcohol which includes ethanol can be present from about 25-75% by weight, see paragraphs [0046]-[0047] and claim 1. The composition can optionally contain surfactants at 1% including the product Dimethicone 100, see paragraph [0264] at example 11. Dimethicone 100 as evidenced by Drugbank is a surfactant, see page 1. Fox further teaches that foam forming surfactants can be added as desired to impart foaming properties to the formulation, and thus it would have been obvious to adjust the foaming properties of the composition with surfactants, see paragraph [0301]. Anti-viral activity is achieved regardless of whether the composition is rinsed off or allowed to remain on the contacted surface, see paragraph [0112]. Though the preferred application is a leave on 
Fox et al. does not expressly teach that the antibacterial phenolic compound can be the biphenol known as honokiol (a diallylbiphenol). 
Lai et al. teach antimicrobial compositions comprising honokiol, see abstract and page 7. The composition contains a carrier from 50-99.9% organic solvents including ethanol, see pages 9-10. The composition comprises non-ionic surfactants, see claims 1 and 6 and page 10. The honokiol and magnolol are taught to be antimicrobial actives, see claims 1 and 6. The composition can take the form of a leave on product, or a rinse product, see claims 20-21 and page 3. Lai teaches that honokiol even used independently exhibits high antimicrobial activity against gram positive bacteria such as Staphylococcus aureus and fungi, including yeasts such as Candida albicans. According to Lai, the honokiol in combination with a carboxylic acid provides enhanced deposition of antimicrobial active on to a skin surface. Lai teaches that the skin surface can include a hand, see page 13. 
prima facie obvious to a person of ordinary skill in the art before the time of filing the invention to substitute the antibacterial biphenols disclosed in Fox for honokiol as the antibacterial active agent. 
One of ordinary skill in the art would have been motivated to do so because the simple substitution of one known antibacterial agent for another would have yielded predictable results. There would have been a reasonable expectation of success because Fox teaches that antibacterial actives include biphenols can be added to the antiviral composition and Lai makes it known that honokiol exhibits high antibacterial activity. The incorporation of honokiol into Fox’s composition would provide Fox’s antiviral product with antibacterial properties. Additionally, both Lai and Fox teach hand disinfecting compositions which are applied to the skin surface including the hand. 
With regards to the monohydric non-phenolic alcohol (ethanol) and the biphenol honokiol, the modified Fox teaches overlapping ranges for the biphenol and ethanol and MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

Response to Remarks
With regards to the 101 rejection Applicants note that the amendment for a cosmetically acceptable base departs from a natural product. However, the examiner respectfully submits that a cosmetically acceptable base which can be water does not impart significantly more than the judicial exception as the product would still be a 
With regards to the obviousness rejection, Applicants argue that Lai attributes the antimicrobial effect to honokiol and/or magnolol with carboxylic acids and merely mentions that ethanol can be an organic solvent. Applicants argue that none of these organic solvents are exemplified in Lai and Lai does not teach the composition having activity against viruses and thus an ordinary skilled artisan would not be motivated to provide a composition having synergistic antiviral benefit. 
	Examiner respectfully submits that the amendment to the claims requiring synergistic antiviral activity of the composition necessitated new grounds of rejections. Fox’s composition which contains ethanol as a disinfecting alcohol acts synergistically against viruses. Fox’s composition can further contain antimicrobial agents which are taught to include biphenols can be added from 0.001-5% by weight, see paragraphs [0156]- [0157]. The incorporation of honokiol into Fox’s composition would provide Fox’s antiviral product with antibacterial properties. Examiner notes that the amendment providing synergistic antiviral activity of the composition necessitated new grounds of rejections and is expressly discussed by the teachings of Fox in view of Lai above. 

Conclusion
The amendments to the claims necessitated new grounds of rejections.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ALAWADI whose telephone number is (571)270-7678.  The examiner can normally be reached on Monday-Friday 10:00am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 



/SARAH ALAWADI/Primary Examiner, Art Unit 1619